Citation Nr: 0834930	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-36 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for a respiratory 
disorder (claimed as asthma).

4.  Entitlement to service connection for right foot neuroma, 
to include as secondary to the service connected Type II 
diabetes mellitus.

5.  Entitlement to service connection for kidney stones, to 
include as secondary to the service connected Type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The claims have been recharacterized as 
they appear on the cover page of the instant decision.

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.

During the veteran's June 2008 hearing, he raised a claim of 
entitlement to service connection for tremors of the left 
hand.  This matter is not properly before the Board at this 
time, and as such, it is hereby referred to the RO for 
appropriate action once the claims file is received back at 
the RO.

The claim of entitlement to service connection for kidney 
stones is addressed in the REMAND portion of the instant 
decision and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's asserted stressor remains unverified.  

3.  Hyperlipidemia is not a disease, an injury, or a physical 
or mental defect
subject to compensation.

4.  A respiratory disorder, to include asthma and chronic 
obstructive pulmonary disease (COPD), was not incurred during 
the veteran's period of active military service.

5.  A right foot neuroma was not incurred during the 
veteran's period of active military service nor is it 
proximately due to or the result of service or the veteran's 
service connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  Hyperlipidemia is not a disability for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.1 (2007).

3.  The criteria for the establishment of service connection 
for a respiratory disorder (claimed as asthma) are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

4.  The criteria for the establishment of service connection 
for a right foot neuroma are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VCAA letters were issued in May 2005, June 2005, August 2005, 
and October 2005, prior to the decision on appeal.  The 
veteran was notified of: the information or evidence 
necessary to substantiate the claims, to include evidence 
necessary for stressor verification to support the claim for 
PTSD; the necessary information or evidence, if any, the 
claimant was to provide; and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in the October 2006 statement of 
the case (SOC).  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service private treatment records, a lay statement, and 
reports of VA examination.  

The Board notes that additional evidence was associated with 
the claims folder after the October 2006 SOC was issued.  
Some of the evidence submitted pertained only to claims not 
currently on appeal, which were considered in a November 2006 
rating decision.  To the extent that evidence submitted is 
pertinent to the claims addressed in this decision, the Board 
notes that the private medical records from Dr. CGH and Dr. 
DK, and the buddy statement were submitted with a waiver of 
initial RO consideration.  As such, remand for preparation of 
a supplemental statement of the case (SSOC) is not necessary.  
38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication below or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD

The veteran essentially contends that he is entitled to 
service connection for PTSD.  Specifically, he asserts that 
the claimed condition is the result of a rocket being shot 
over his head and an ensuing fire fight while performing 
guard duties in Vietnam.  He further asserts that the morning 
after the incident, his unit discovered bodies of Viet Cong 
and more rockets that were presumably intended to be used to 
destroy his camp.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue must be denied.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

After careful consideration, the Board finds that service 
connection for PTSD is not warranted.  At the outset, the 
veteran does not contend, nor do his service personnel 
records support a finding, that he engaged in combat.  The 
Board further finds the veteran's assertions that a rocket 
was shot over his head and that he and his unit discovered of 
bodies of Viet Cong and a pile of rockets the next day 
remains unverified.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence); see also Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The RO attempted on multiple occasions to obtain from the 
veteran the exact dates of the alleged rocket incident, or a 
date within a three month range, to no avail.  See letters 
dated in May 2005 and August 2005.   In response, to include 
during the June 2008 Board hearing, the veteran has indicated 
that he is unable provide the requested information.

The RO made a formal finding on the lack of information 
required to verify stressors in connection with the PTSD 
claim in October 2005.  The veteran was notified of the 
decision in October 2005.  Without the specific evidence 
necessary, to include dates and units of assignment, 
attempted verification of the asserted stressor is not 
possible.  

The Board has reviewed the available service personnel 
records and finds that the veteran's duty title was a 
communication center specialist.  The personnel file does not 
provide confirmation of a stressor, stressful event or 
military occupational specialty inherently likely to have 
been involved in a stressful event.  

As the asserted stressor remains unverified, the PTSD 
diagnoses rendered by Dr. CGH, Dr. GM, and Dr. DK are not 
sufficient to award service connection for PTSD.  While these 
physicians may have opined that PTSD is "combat related", 
such opinions are not competent evidence of a link to service 
when the underlying event (the claimed stressor) is not 
verified.    

In summary, in the absence of a verified stressor, the 
preponderance of the evidence is against a finding that the 
veteran has PTSD which is related to service.  Thus, the 
preponderance of the evidence is against his claim for 
service connection, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Hyperlipidemia

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that as a matter of law, the veteran's 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).

The law limits entitlement to compensation to diseases and 
injuries causing a disabling physical or mental limitation.  
By "disability" is meant "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see also Leopoldo v. Brown, 
4 Vet. App. 216, 219 (1993) (A "disability" is a disease, 
injury, or other physical or mental defect.").  

In the instant case, there has been no showing that 
hyperlipidemia caused a disabling condition such that there 
has been impairment in the veteran's earning capacity.  
Therefore, the veteran's claim of entitlement to service 
connection for hyperlipidemia is denied.

Respiratory Disorder  

The veteran essentially contends that he is entitled to 
service connection for a respiratory disorder.  He has set 
forth no specific contentions with regard to service 
incurrence.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and that the appeal as to this issue should be 
denied.

In this regard, the veteran's service medical records are 
wholly devoid of treatment, complaints, or diagnoses of a 
respiratory disorder, to include asthma or COPD.  It appears 
the veteran was first diagnosed with COPD and asthma in 2003, 
some 34 years after his discharge from active duty service.  

This lengthy period without treatment (between separation 
from service in 1969 and the first diagnosis of  COPD and 
asthma in 2003) weighs heavily against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

As the veteran's respiratory disorder, to include COPD and 
asthma, was not shown during service or for years thereafter, 
service connection can only be granted if there is some 
medical evidence linking the current condition to service.  
Here, there is no such medical evidence linking the diagnosed 
respiratory disorder to any aspect of his period of service.  
38 C.F.R. §  3.303.

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that the claims file does not 
establish that the veteran suffered an event, injury, or 
disease in service or that the claimed disability or symptoms 
may be associated with such.  Id; Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Though the veteran contends that a respiratory disorder is 
related to his military service, there is no medical evidence 
on file supporting the veteran's assertion and his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   

Right Foot Neuroma

The veteran essentially contends that he is entitled to 
service connection for a right foot neuroma.  He has set 
forth no specific contentions with regard to service 
incurrence.  He maintains that it is secondary to the service 
connected Type II diabetes mellitus.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue should be denied.

At the outset, while the veteran does not claim that a right 
foot neuroma was the direct result of his active military 
service, a review of service treatment records shows them to 
be devoid of treatment, complaints, or diagnoses of a right 
foot neuroma.  It appears the veteran was first treated for a 
right foot neuroma in 2001.  This lengthy period without 
treatment (between separation from service in 1969 and the 
first diagnosis of a right foot neuroma in 2001) weighs 
heavily against the claim on a direct causation basis.  See 
Maxson, supra.  Moreover, no medical professional has 
provided any opinion linking the diagnosed right foot neuroma 
to any aspect of his period of service.  38 C.F.R. §  3.303. 

As to the assertion that a right foot neuroma is secondary to 
the service connected Type II diabetes mellitus, no medical 
opinion has been provided that supports the veteran's claim.  
38 C.F.R. §  3.310.  In fact, there is a negative opinion of 
record to the contrary.  

Upon VA examination in July 2005, the examiner specifically 
opined that the veteran's status post Morton's neuroma 
surgery of the right foot was not related to the diabetes 
mellitus.  As such, service connection is not warranted on a 
secondary basis.

Though the veteran contends that a right foot neuroma is 
related to his military service and/or secondary to Type II 
diabetes mellitus, there is no medical evidence on file 
supporting the veteran's assertion and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 
55-57.   

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to service connection for a respiratory disorder 
(claimed as asthma) is denied.

Entitlement to service connection for right foot neuroma, to 
include as secondary to the service connected Type II 
diabetes mellitus, is denied.

REMAND

The veteran has also filed a claim of entitlement to service 
connection for kidney stones.  He maintains that they are 
secondary to the service connected Type II diabetes mellitus.  
A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary in order to afford the veteran a VA 
examination to determine the nature and etiology of any 
kidney stones that may be present.  38 U.S.C.A. § 5103A (d).  
A preliminary review of the record shows the veteran was 
diagnosed with Type II diabetes mellitus in 2001.  It appears 
the veteran was diagnosed with kidney stones in 1996; 
however, he has been treated on numerous occasions since that 
time for recurrent stone disease and undergone multiple 
surgical procedures to alleviate the problem.  The Board is 
unclear whether kidney stones are caused or aggravated by the 
Type II diabetes mellitus.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Finally, upon Remand the RO should ensure that all due 
process requirements are met, to include giving the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO should ensure that 
it provides the veteran with notice that meets the 
requirements of the Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claim on 
appeal.  

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an appropriate VA examination to 
ascertain the nature and etiology of any 
kidney stones that may be present.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  Following review of 
the claims file and examination of the 
veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that kidney stones are 
proximately due to, the result of, or 
aggravated by the service connected Type 
II diabetes mellitus.  The examiner 
should explain in detail the rationale 
for any opinion given.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


